CASE 0:20-cr-00147-PAM-LIB Doc. 55-4 Filed 09/24/20 Page 1 of 2




                                                          ,qECEIVED


                                                    CLERK, U.S. DISTHICT COURI'
                   CASE 0:20-cr-00147-PAM-LIB Doc. 55-4 Filed 09/24/20 Page 2 of 2
     RECEIVED                                                                         WARNING:
            BY MAIL
                                                                                      DISTRIBUTION PROHIBITED: Pursuani to

      sP     s4m                                                                      Rule 9.03, Subd. 4, Minn. Rules Crim.
                                                                                      Proc., Rule 10.06, Subd.4, Minn. Rules
CLERK, U.S. DISTRICT COURT                                                            Juv. Crt., and Chapter 13, Minn. Statutes
       ST. PAUL, MN
                                                                                      ApplicafionPage9-12
             On or about November 27,2Ot9, Your Affiant began conducting electronic surveillance of
             LIGHT aka "STOW" pursuant to a search warrant. The warrant was reviewed and signed by
             the Honorable Judge John Melbye.

             During the early morning hours of Friday November 29,2OLg,LlGHT appeared to leave the
             City of Bemidji and travelto the MSp area.

            Over approximately the next forty-eight (48) hours, LIGHT appeared to travel to several high
            drug activity (Hfie) areas in north and south Minneapolis. Your Affiant was familiar with
            these areas based on previous investigations in to the distribution of both heroin and
            methamphetamine.

            Your Affiant was familiar with an area of north Minneapolis LIGHT appeared to travel to
            based on a previous heroin investigation. The Paul Bunyan Task Force made multiple
            controlled purchases of heroin in the area LIGHT travelled to. The amount of heroin
            purchased was associated with further distribution, rather than personal sale.

            Your Affiant was familiar with the Phillips area of south Minneapolis LIGHT appeared to
            travel to based on a previous methamphetamine investigation. Your Affiant knows a
            previous subject of a methamphetamine investigation was being sourced by an identified
            individual in this area. The subject was involved in the further distribution of
            methamphetamine in Beltrami County and the Red lake Indian Reservation.

            On December 1, 2019, LIGHT appeared to travel back to the area of the apartment complex
            in Fridley, MN, He then appeared to begin traveling northbound from the MSP area during
            the evening hours.

            Your Affiant conducted physical surveillance and identified a 2009 red Toyota Camry bearing
        .   Minnesota license plate BXD953 travelling northbound on US Highway TL south of Bemidji,
            MN. The registered owner had a registered address in Brooklyn Center, MN, which is in close
            proximity to the area LIGHT was travelling from. Based on electronic surveillance and travel
            duration, Your Affiant believed LIGHT could be traveling in the vehicle.

            The Beltrami County Sheriffs Office conducted a traffic stop of the vehicle for expired vehicle
            registration. The traffic stop was"conducted by Deputy Nohre who obserued several
            indicators of suspected controlled substance trafficking. Deputy Nohre obtained consent to
            search the vehicle and no controlled substances were located. LIGHT refused a consent
            search of his person.

            LIGHT was provided a courtesy ride by  the Beltrami County Sheriffs Office to the Holiday Gas
            Station located at 4L4 Paul Bunyan Drive SE in Bemidji, MN. While conducting physical
            surveillance, Your Affiant.observed LIGHT walk to 509 Wood Avenue SE and enter the
            residence, which was verified through electronic surveillance.
